Matter of Candelaria v Nardil (2017 NY Slip Op 07116)





Matter of Candelaria v Nardil


2017 NY Slip Op 07116


Decided on October 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-07264
 (Docket Nos. V-6065-16, V-6066-16)

[*1]In the Matter of Rolando Candelaria, appellant,
vVanessa Nardil, et al., respondents.


Michael E. Lipson, Jericho, NY, for appellant.
Warren & Warren, P.C., Brooklyn, NY (Ira L. Eras of counsel), for respondent Everlidess Maldonado.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Aaron M. Bloom of counsel), for respondent Administration for Children's Services.

DECISION & ORDER
Appeal by the petitioner from an order of the Family Court, Kings County (Edward W. Yuskevich, Ct. Atty. Ref.), dated April 21, 2016. The order dismissed, without a hearing, the petition for visitation, with prejudice.
ORDERED that the order is affirmed, without costs or disbursements.
The Family Court lacks the authority to direct continuing contact between a parent and child where, as here, the petitioning parent's parental rights have been involuntarily terminated and the children have been freed for adoption (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 432, 438; Matter of Joshua J.C. [Jose C.], 145 AD3d 883, 884-885; Matter of Jamel D.G. [Monique G.], 108 AD3d 766, 767). Accordingly, the Family Court properly dismissed, without a hearing, the petition for visitation, with prejudice.
BALKIN, J.P., HINDS-RADIX, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court